



[a10192013mipimage1.gif]


    

--------------------------------------------------------------------------------





Partnership Equity Program





--------------------------------------------------------------------------------































































--------------------------------------------------------------------------------



Revised August 2013
Partnership Equity Program


Table of Contents




 
 
 
 
 
 
 
Page
I.
 
Purpose and Status of the PEP. . . . . . . . . . . . . . . . . . . . . . . . . .
1
II.
 
Eligibility . . . . . . . . . . . . . . . . . . . . . . . . .
1
III.
 
Definitions . . . . . . . . . . . . . . . . . . . . . . . .
1
IV.
 
Administration . . . . . . . . . . . . . . . . . . . . . .
2
V.
 
Award . . . . . . . . . . . . . . . . . . . . . . . . . .
3
VI.
 
Participation . . . . . . . . . . . . . . . . . . . . . . .
3
VII.
 
Form of Participation . . . . . . . . . . . . . . . . . . .
3
VIII.
 
Company Matching Investments . . . . . . . . . . . . . .
4
IX.
 
Restrictions on Disposition of Participant Purchased Shares . . .
4
X.
 
Dividends . . . . . . . . . . . . . . . . . . . . . . . . . . . ..
4
XI.
 
Vesting and Settlement . . . . . . . . . . . . . . . . . . . . . . . .
5
XII.
 
Option to Purchase Common Stock . . . . . . . . . . . . .
5
XIII.
 
Termination of Employment . . . . . . . . . . . . . . . .
6
XIV.
 
General Provisions . . . . . . . . . . . . . . . . . . . .
8
XV.
 
Recoupment Policy . . . . . . . . . . . . . . . . . . . .
10
 
 
 
 
 
 
 
 









































- i -










--------------------------------------------------------------------------------



I.    Purpose and Status of the PEP.    The Partnership Equity Program (the
“PEP”) has been adopted by the Management Planning & Development Committee
(“Committee”) of the Board of Directors of CVS Caremark Corporation (the
“Company”), as a subplan implemented under the Company’s 2010 Incentive
Compensation Plan (the “2010 ICP”). The purpose of the PEP is to promote a
partnership between the participating executive and the Company through a mutual
commitment based on ownership of a proprietary interest in the Company. This is
accomplished through an investment by the participating executive in the
Company's common stock and an award by the Company of restricted stock units and
stock options. All shares of Stock (as hereinafter defined) issued or delivered
in settlement of Participant Purchased RSUs (as hereinafter defined) and Company
Matching RSUs (as hereinafter defined) under the PEP or issued upon exercise of
Company Matching Options (as hereinafter defined) granted under the PEP shall be
shares of Stock reserved and available under the 2010 ICP. All of the terms and
conditions of the 2010 ICP are hereby incorporated by reference. Capitalized
terms used in the PEP but not defined herein shall have the same meanings as
defined in the 2010 ICP Plan. If any provision of the PEP is inconsistent with a
provision of the 2010 ICP, the provision of the 2010 ICP shall govern.
II.    Eligibility.    The Committee shall determine and approve, in its sole
discretion, the executives eligible to participate in the PEP.
III.    Definitions.    
A.    “Award” means any Participant’s investment, Company Matching RSUs, and
Company Matching Options granted to a Participant under the PEP.
B.    “Beneficiary” has the same meaning as the definition in the 2010 ICP.
C.    “Board” means the Company’s Board of Directors.
D.    “Change in Control” means Change in Control as defined in the 2010 ICP.
E.    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.
F.    “Company Matching Option” means a right granted to a Participant under
Section VIII of the PEP and 6(b) of the 2010 ICP to purchase Stock at a
specified price during a specified time period.
G.    “Company Matching RSU” refers to a RSU granted by the Company pursuant to
which the Participant has a right to receive, at the time of settlement
specified in the PEP, the value of one share of Stock.
H.    “Eligible Participant” means an employee of the Company or of any
subsidiary who is selected to have an opportunity to participate in the PEP.
I.    “Fair Market Value” or “FMV” means the fair market value of the Stock as
determined by the Committee or under procedures established by the Committee.
Unless otherwise determined by the Committee, the Fair Market Value shall be the
closing price of a share of Stock, as quoted on the composite transactions table
on the New York Stock Exchange, on the date on which the determination of Fair
Market Value is being made.
J.    “Grant Date” means the date an Award is granted, as approved by the
Committee.
K.    “Grant Price” means the Fair Market Value of a share of Stock of the
Company on the Grant Date, as approved by the Committee.
L.    “Participant” means an Eligible Participant who has been granted an Award
that remains outstanding under the PEP.
M    “Participant Purchased RSUs” means the number of RSUs credited to a
designated account representing a Participant’s pre-tax investment in the PEP.
N    “Participant Purchased Shares” means number of shares of Stock credited to
a designated account representing a Participant’s post-tax investment in the
PEP.
O.    “Post-Tax Investment Date” means the date on which the Participant
purchases Stock in the PEP on a post-tax basis.
P.    “RSU” means a restricted stock unit granted under Sections VII and VIII of
the PEP and Section 6(d) of the 2010 ICP in each case that represents a right to
receive the value of a share of Stock upon the terms and conditions set forth in
the PEP, the 2010 ICP and the applicable Award agreement.

1

--------------------------------------------------------------------------------



Q.    “Stock” means the Company’s common stock, $0.01 par value, and such other
securities as may be substituted for Stock pursuant to Section 11 (c) of the
2010 ICP.


IV.    Administration.    
(A)    Authority of the Committee. The PEP shall be administered by the
Committee. The Committee shall have full and final authority, in each case
subject to and consistent with the provisions of the PEP, to select Eligible
Participants, grant Awards, determine the type, number and other terms and
conditions of, and all other matters relating to, Awards, prescribe Award
agreements (which need not be identical for each Participant) and rules and
regulations for the administration of the PEP, construe and interpret the PEP
and Award agreements and correct defects, supply omissions or reconcile
inconsistencies therein, and to make all other decisions and determinations as
the Committee may deem necessary or advisable for the administration of the PEP.
The Committee, in its sole discretion, may waive the forfeiture provisions
applicable to any Participant Purchased RSUs or Company Matching RSUs, provided
that those RSUs shall be settled at the same time that they would otherwise have
been settled if they had vested in due course under the terms of the PEP and the
applicable Award.
(B)    Manner of Exercise of Committee Authority. The express grant of any
specific power to the Committee, and the taking of any action by the Committee,
shall not be construed as limiting any power or authority of the Committee. To
the extent permitted by applicable law, the Committee may delegate to officers
or managers of the Company or any subsidiary, or committees thereof, the
authority, subject to such terms as the Committee shall determine, to perform
such functions, including administrative functions, as the Committee may
determine. The Committee may appoint agents to assist it in administering the
PEP.
(C)    Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any Participant officer, other officer or employee of
the Corporation or a subsidiary, the Company’s independent auditors, consultants
or any other agents assisting in the administration of the PEP. Members of the
Committee and any officer or employee of the Company or a subsidiary acting at
the direction or on behalf of the Committee shall not be personally liable for
any action or determination taken or made in good faith with respect to the PEP,
and shall, to the extent permitted by law, be fully indemnified and protected by
the Company with respect to any such action or determination.




V.     Award.    Upon approval by the Committee, an Eligible Participant shall
be notified that he or she has been selected to receive an Award, contingent
upon the Eligible Participant’s decision to invest in the PEP by completion of a
PEP participant election form (an “Election Form”). The Award will stipulate the
Grant Date and the amount the Eligible Participant may invest in the PEP.
VI.    Participation.    On or before the Grant Date, the Eligible Participant
shall be provided an Election Form to indicate (A) the dollar amount to be
invested; and (B) the form of participation by the Eligible Participant. In
order to become a Participant in the PEP, the Eligible Participant must return
the executed Election Form to the Company within the time period designated on
such form.
VII.    Form of Participation.    At the determination of the Committee, an
Eligible Participant may invest in the PEP in one or in a combination of the
following:
(A)Participant Purchased RSUs. On a pre-tax basis by electing to use cash
payable to the Participant by the Company to invest in Participant Purchased
RSUs, with such investment to occur on the Grant Date (Participant shall pay all
applicable FICA taxes on the total dollar value of such pre-tax investment). The
Company shall establish and maintain for each Participant an account on its
stock administration system for purposes of tracking and administering the
Participant Purchased RSUs.
Upon receipt by the Company from the Participant of a commitment to invest an
amount in the PEP on a pre-tax basis as set forth on an Election Form, as of the
Grant Date the Company will credit to the Participant’s account an amount of
Participant Purchased RSUs, as follows:
(i) The initial number of Participant Purchased RSUs shall be equal to the
Participant’s elected investment amount divided by the Fair Market Value of the
Stock as of the Grant Date, rounded up to the next whole number of shares.

2

--------------------------------------------------------------------------------



(ii) Each Participant Purchased RSU represents a right to receive, at the time
of settlement specified in the PEP, the value of one share of Stock.
(iii) Participant Purchased RSUs are non-transferable.
(B)    Participant Purchased Shares. On an after-tax basis by designating Stock
as follows:
(i)Designation by the Participant of Stock that the Participant owns as
Participant Purchased Shares, with such designation as provided on the completed
Election Form. The number of shares of Stock designated by the Participant as
Participant Purchased Shares shall have a total Fair Market Value as of the
Grant Date at least equal to the amount of the approved investment amount set
forth in the Award.


(ii)    Purchase of Stock by the Participant to be designated as Participant
Purchased Shares, with such purchase and investment in the PEP to occur within
thirty (30) days of the Grant Date.
The number of shares of Stock purchased by the Participant shall have a total
Fair Market Value as of the purchase date at least equal to the investment
amount set forth in the applicable Election Form (or, if applicable, at least
equal to the difference between the Fair Market Value of the shares of Stock
designated by the Participant under Section VII (B) (i) and the investment
amount).


b. The Participant is responsible for the payment of any brokerage fees
associated with the purchase of Stock for this purpose.
Under no circumstance may a Participant designate as Participant Purchased
Shares any shares not actually owned by the Participant, including shares that
are held in any other deferred compensation program sponsored by the Company or
any prior employer of the Participant or any shares of Stock that are held in a
qualified defined contribution plan as defined by the Code.
In all cases, the Participant shall maintain an account administered by a
brokerage firm to hold the Participant Purchased Shares. The Participant is
required to demonstrate, on a semi-annual basis and in the form required by the
Company, that he or she has maintained ownership of such designated Participant
Purchased Shares throughout the required ownership period.
VIII.    Company Matching Investments. The Company shall establish and maintain
for each Participant an account on its stock administration system for purposes
of tracking and administering the Company Matching RSUs and Company Matching
Options. As of the Grant Date, the Company shall make a matching Award to the
Participant as described below.
(A) Company Matching RSUs. The Company Matching RSUs are non-transferable, shall
be equal in number to the total Participant Purchased RSUs or to the
Participant’s investment amount divided by the Fair Market Value as of the Grant
Date, and shall be credited to the Participant’s account as of the Grant Date.
(B)    Company Matching Option. The Company Matching Option is non-transferable
and shall comprise an option to purchase a number of shares of Stock equal to
ten (10) times the number of Company Matching RSUs and shall be credited to the
Participant’s account as of the Grant Date.
IX.    Restrictions on Disposition of Participant Purchased Shares. Participant
Purchased Shares are not subject to restriction on transfer, withdrawal, or
other dispositions, except that if the Participant transfers, withdraws, sells
or otherwise disposes of Participant Purchased Shares prior to the earlier of
the fifth (5th) anniversary of the Grant Date or the date of the settlement of
the Company Matching RSUs relating to Participant Purchased Shares, the
Participant will immediately forfeit the number of Company Matching RSUs
(including additional Company Matching RSUs acquired as a result of dividend
reinvestment, as described below) and all or a portion of the Company Matching
Options, in each case granted in respect of the Purchased Shares disposed of,
determined as follows: such Participant shall forfeit the Company Matching
Option to purchase ten (10) shares for each Participant Purchased Share so
disposed of, except that only the portion of the Company Matching Option that is
not yet exercisable shall be forfeited.
X.    Dividends. To the extent that dividends are declared on Stock as of a
record date on which Participant Purchased RSUs or Company Matching RSUs remain
outstanding and prior to the Settlement Date (as defined below), the Company
shall credit as of the dividend payment date, a number of additional Participant
Purchased RSUs or Company Matching RSUs to the Participant’s account, which
shall be determined by multiplying (i) the amount of

3

--------------------------------------------------------------------------------



cash actually paid by the Company as a dividend per share of Stock by (ii) the
number of Participant Purchased RSUs and Company Matching RSUs credited to the
Participant’s account as of the record date and dividing the product by (iii)
the FMV per share of Stock on the dividend or dividend equivalent payment date;
provided, however, that such additional Participant Purchased RSUs and Company
Matching RSUs shall be subject to the same terms and conditions (including
vesting) as the underlying award. As necessary to reflect dividend equivalents,
a Participant’s RSUs account will include fractional Stock units calculated to
not less than three decimal places.
XI.    Vesting and Settlement of Participant Purchased RSUs and Company Matching
RSUs. Except as provided under Section XIII, Company Matching RSUs not
previously forfeited shall vest on the fifth anniversary of the Grant Date.
Participant Purchased RSUs and Company Matching RSUs shall settle on the fifth
anniversary of the Grant Date.
(A)    Pursuant to the rules promulgated by the Committee, the Participant may
make a prior election to defer settlement of Participant Purchased RSUs and
Company Matching RSUs.
(B)    Absent a valid prior election by the Participant to defer settlement of
the Stock subject to the Participant Purchased RSUs and Company Matching RSUs,
the settlement and delivery of the Stock shall occur as promptly as practicable,
but in any case within fifteen (15) days, following the fifth anniversary of the
Grant Date (the “Settlement Date”). On the Settlement Date, the Company shall
deliver to the Participant one share of Stock for each Participant Purchased RSU
and Company Matching RSU; provided, however, that at the Settlement Date the
number of shares of Stock to be delivered by the Company to the Participant
shall be reduced by the smallest number of shares of Stock having a FMV at least
equal to the dollar amount of Federal, state or local tax withholding required
to be withheld by the Company with respect to such Participant Purchased RSUs
and Company Matching RSUs on such date. In lieu of having the number of shares
of Stock underlying the Participant Purchased RSUs and Company Matching RSU
reduced, the Participant may elect to pay the Company for any amounts required
to be withheld by the Company in connection with the settlement of the
Participant Purchased RSUs and Company Matching RSUs pursuant to the Agreement.
Such election may be made electronically at any time prior to the Settlement
Date.
If the settlement includes any fractional share of Stock the Company may instead
pay cash in lieu of delivery of a fractional share, on such basis as the
Committee may determine. Upon settlement, all obligations of the Company in
respect of Participant Purchased RSUs and Company Matching RSUs will be
terminated, and the shares of Stock so distributed will no longer be subject to
any risk of forfeiture or restriction under the PEP.
The settlement of Participant Purchased RSUs and Company Matching RSUs shall be
subject to the settlement timing provisions of Section XIV(C)(ix) of the PEP.
XII.    Options to Purchase Common Stock.
(A)    Grant of Option.    A Participant shall be granted a Company Matching
Option in accordance with VIII (B) of the PEP.
(B)    Exercise Price.    The exercise price per share of Stock under a Company
Matching Option shall be the FMV on the Grant Date, unless otherwise determined
by the Committee, provided that in no event will the exercise price be less than
the FMV of a share of Stock on the Grant Date.
(C)    Vesting and Method of Exercise.     Unless otherwise determined by the
Committee, Company Matching Options will vest as to one-third of the underlying
shares of Stock on each of the third, fourth and fifth anniversaries of the
Grant Date; provided, however, that the exercisability of said Company Matching
Option may be accelerated in accordance with the provisions of the PEP. To the
extent vested, a Company Matching Option may be exercised in whole or in part,
from time to time, all subject to the limitations on exercise set forth in this
Section XII. An exercise shall be accomplished in accordance with Section 6(b)
of the 2010 ICP. At the time of exercise, the exercise price of the number of
shares as to which the Company Matching Option is being exercised shall be
tendered to the Company. The exercise price of such Company Matching Option
shall be paid in cash or by check or by surrender to the Company of shares of
Stock (valued at their FMV as of the date of exercise) already owned by the
Participant, other than shares acquired from the Company by exercise of an
option during the preceding six months, or by a combination of cash, check, and
surrender of such shares.
(D)    Expiration. The Company Matching Option, to the extent it has not been
exercised or previously terminated due to forfeiture, shall expire on the tenth
(10th) anniversary of the Grant Date.
XIII.    Termination of Employment. Except as provided below in this Section
XIII, if, for any reason, a Participant’s employment with the Company and any
subsidiary of the Company terminates prior to the fifth anniversary of the

4

--------------------------------------------------------------------------------



Grant Date, all Company Matching RSUs and all Company Matching Options not yet
exercised shall be immediately forfeited as of Participant’s employment
termination date. For purposes of this section, “Cause” shall have the same
meaning as defined in the Company’s standard change in control agreement.
Participant’s transfer of employment from the Company to a subsidiary, from a
subsidiary to the Company or from one subsidiary to another subsidiary shall not
be considered a termination of employment.
(A)
Termination of Participant’s Employment without Cause.    

(i) In the event that a Participant’s employment with the Company and its
subsidiaries terminates and the Participant receives severance pay, the
Participant’s Award shall be treated as follows:
(a) Participant Purchased Shares shall no longer be subject to any transfer or
sale restrictions;
(b) any Participant Purchased RSUs not vested at the time of Participant’s
employment termination date but scheduled to vest during the severance period
specified in the agreement providing for severance pay shall vest and settle in
accordance with the regular schedule set forth in the applicable Award;
(c) any Company Matching RSUs and Company Matching Options not vested at the
time of Participant’s employment termination date but scheduled to vest during
the severance period specified in the agreement providing for severance pay
shall vest and settle in accordance with the regular schedule set forth in the
applicable Award; and
(d) any Company Matching RSUs and Company Matching Options not scheduled to vest
during the specified severance period shall be forfeited as of the Participant’s
employment termination date. To the extent vested, Company Matching Options
shall be exercisable at any time during the severance period and on or before
the ninetieth (90th) day following the last day of the severance period, as long
as no government regulations or rules are violated by such continued vesting or
exercise period; provided, however, that no Company Matching Option will be
exercisable beyond its original term.
(ii) The Committee shall have the authority, in its sole discretion, to make any
interpretations, determinations, and/or take any administrative actions with
respect to whether any post-termination payments to the Participant shall be
deemed severance pay, the duration of any severance period, and/or whether a
termination was without Cause.
(B)
Retirement of Participant. “Qualified Retirement” shall mean termination of
employment after attainment of age fifty-five (55) with at least ten (10) years
of continuous service, or attainment of age sixty (60) with at least five (5)
years of continuous service, provided that:  (i) if the Participant elects to
terminate his or her employment voluntarily, the Participant has provided the
Company with at least twelve (12) months advance notice of his or her retirement
date or such other term of advance notice as is determined by the Chief Human
Resources Officer of the Company; or (ii) if the Company elects to terminate the
Participant’s employment, then such termination is without cause.   As of the
Participant’s retirement date, any Participant Purchased Shares shall no longer
be subject to any transfer or sale restrictions, and any Participant Purchased
RSUs shall vest in full. The Participant may exercise his or her vested Company
Matching Option during the two-year period following the retirement date; any
portion of the Company Matching Option which is not vested as of the retirement
date shall be forfeited by the Participant as of the retirement date. Any
Company Matching RSU that is not vested as of the retirement date shall be
forfeited by the Participant. In the event the Participant’s termination of
employment qualifies as a Qualified Retirement and the Participant also enters
into a severance agreement with the Company, the terms of Section XIII(A) shall
apply with respect to the vesting and settlement of Participant Purchased RSUs,
Company Matching RSUs and Company Matching Options.

(C)
Disability of Participant. In the event a Participant ceases to be employed by
the Company, or any subsidiary of the Company, by reason of total and permanent
disability (as defined in the Company’s Long-Term Disability Plan, or, if not
defined in such plan, as defined by the Social Security Administration), any
Participant Purchased Shares or Participant Purchased RSUs shall be vested and
no longer subject to any transfer or sale restrictions. In addition, any Company
Matching RSUs shall be vested and be settled and any Company Matching Option
shall vest and be exercisable, in each case on a pro rata basis in accordance
with the Award in effect for the Participant. Notwithstanding


5

--------------------------------------------------------------------------------



the foregoing, a Participant shall be deemed to have ceased employment due to a
qualifying disability under this Section XIII (C) only if at the time of such
cessation of employment the Participant is disabled within the meaning of
Section 409A of the Code pursuant to the regulations thereunder.
(D)
Death of Participant. In the event of a Participant’s death while employed by
the Company or one of its subsidiaries, any Participant Purchased Shares or
Participant Purchased RSUs shall be vested and no longer subject to any transfer
or sale restrictions. In addition, all Company Matching RSUs shall vest and be
settled and Company Matching Options shall become immediately vested in full.
The Company Matching Option may be exercised up to one (1) year following the
Participant’s death, or prior to the Company Matching Option expiration date,
whichever occurs first, by the Participant’s executor, administrator, personal
representative or any person or persons who acquired the Company Matching Option
directly from the Participant by bequest or inheritance. At the end of said
one-year time period, all rights with respect to any Company Matching Option
that is unexercised shall terminate and the unexercised Company Matching Option
shall be cancelled.

(E)
Change In Control. In the event of a Termination Without Cause or a Constructive
Termination Without Cause, in each case within the two-year period following a
Change in Control, any Participant Purchased Shares or Participant Purchased
RSUs shall be vested and no longer subject to any transfer or sale restrictions.
In addition, all of the Participant’s outstanding Company Matching RSUs shall
vest and be settled and Company Matching Options that are not then vested will
become immediately vested and exercisable. All other terms and conditions
governing such Company Matching RSUs, Participant Purchased RSUs and Company
Matching Options will be subject to the provisions of the Company’s 2010 ICP.

(F)
Coordination of Provisions. Notwithstanding anything to the contrary above, to
the extent that the circumstances of the termination of a Participant’s
employment are within the description of more than one of the subparagraphs
above in this Section XIII, each portion of a Participant’s Company Matching RSU
or Company Matching Option under any Award shall be entitled to the more
favorable treatment explicitly applicable to such portion of the Participant’s
Company Matching RSU or Company Matching Option under the provisions of this
Section XIII. For example, if a Participant qualifies as Qualified Retiree at
the time of the Participant’s termination of employment but the Participant
receives severance in connection with the Participant’s termination as described
in Section XIII (A), the Participant’s unvested Matching Company Option shall
continue to vest during the applicable severance period and any portion of the
Company Matching Option that vests during the severance period shall be
exercisable on or before the ninetieth (90th) day following the last day of the
severance period, while any portion of the Participant’s Matching Company Option
that vests as of the Retirement Date may be exercised during the two-year period
following the Retirement Date. Similarly, by way of example, if a Participant
experiences a termination of employment due to disability following a Change in
Control, the treatment described in Section XIII (E) shall apply to the
Participant’s Awards to the extent that such treatment is more favorable to the
Participant than the treatment applicable under Section XIII (C).

(G)
In any case, the settlement of Participant Purchased RSUs and Company Matching
RSUs shall be subject to the settlement timing provisions of Section XIV(C)(ix)
of the PEP.



XIV.     General Provisions.
(A)    Stock Dividends and Stock Splits. If the Company declares and pays a
dividend or distribution in the form of Stock payable on Stock, or if there is a
stock split of the Stock, and the record date is prior to the Settlement Date of
Participant Purchased and/or Company Matching RSUs, the Company shall credit, as
of the dividend payment date, distribution, or split, a number of additional
Participant Purchased RSUs and Company Matching RSUs, as the case may be, to the
Participant’s account equal to the number of shares of Stock paid as a dividend
or distribution per share of Stock or distributed as a result of the split per
share of Stock multiplied by the number of Participant Purchased RSUs and
Company Matching RSUs, as the case may be, credited to the Participant’s account
at the record date.
(B)    Treatment of Additional Participant Purchased RSUs and Company Matching
RSUs Resulting from Dividends or Splits. Additional Participant Purchased RSUs
or Company Matching RSUs will be subject to the same terms, including the risk
of forfeiture in the case of Company Matching RSUs, as the Participant Purchased
RSUs

6

--------------------------------------------------------------------------------



or Company Matching RSUs in respect of which they were credited. No such
additional Company Matching RSUs will be credited to the Participant’s account
in respect of Company Matching RSUs forfeited on or before the record date for
the dividend, distribution, or split.
(C)    Other Terms. The following terms and provisions will be applicable to
Participant Purchased Shares or RSUs, Company Matching RSUs and Company Matching
Options, as applicable.
(i)
Adjustments. Participant Purchased Shares or RSUs, Company Matching RSUs, and
Company Matching Options, and the terms and conditions relating thereto, shall
be subject to adjustment in accordance with applicable sections of the 2010 ICP.

(ii)
Nontransferability. Participant Purchased Shares or RSUs, Company Matching RSUs,
Company Matching Options, and all rights relating thereto, shall not be
transferable or assignable by a Participant, other than by will or the laws of
descent and distribution (or pursuant to a beneficiary designation if and to the
extent authorized by the Committee), and shall not be pledged, hypothecated, or
otherwise encumbered in any way or subject to execution, attachment, or similar
process, and any such attempt to transfer such rights shall be considered null
and void by the Company.

(iii)
Certain Other Terms. Additional terms applicable to Awards under the PEP are set
forth in the 2010 ICP.

(iv)
No Partnership Rights or Rights to Participate. A Participant’s participation in
the PEP, investment in Participant Purchased Shares or RSUs, and grant of an
Award under the PEP confers no rights as a partner of a partnership. No
Participant has or will have any claim to participate in the PEP, except as
selected by the Committee, and the Company will have no obligation to continue
the PEP.

(v)
Changes to the PEP. The Committee may amend, alter, suspend, discontinue or
terminate the PEP without the consent of any Participant; provided, however,
that, without the consent of an affected Participant, no such action shall
materially and adversely affect the rights of such Participant with respect to
an outstanding Award.

(vi)
Limitation on Repurchase Obligation. All repurchases of Stock permitted to occur
in the ordinary course pursuant to the terms established under the PEP are
intended to qualify for the exemption from Section 16(b) of the Exchange Act
pursuant to Rule 16b-3(e) promulgated under the Exchange Act and, accordingly,
such repurchases are authorized to occur with respect to all Awards under the
PEP unless and until the repurchase rights and obligations relating to an Award
are explicitly revoked by the Committee.

(vii)
Agreements and Other Documents. The Committee shall specify agreements or other
documents to evidence rights and obligations under the PEP. A form of agreement
that may be used to evidence rights and obligations relating to Participant
Purchased Shares and/or RSUs, Company Matching RSUs and Company Matching Options
shall be provided to each Participant.

(viii)
Governing Law. The validity, construction, and effect of the PEP, any rules and
regulations and any award agreements or related documents hereunder shall be
determined in accordance with the Delaware General Corporation Law, without
giving effect to principles of conflicts of laws and applicable federal law.

(ix)
Section 409A Compliance. The Participant Purchased RSUs and Company Matching
RSUs under the PEP are intended to qualify as nonqualified deferred compensation
awards which comply with the provisions of Section 409A and the regulations
thereunder. The vesting dates shall be the dates fixed under the terms of the
PEP as of the Grant Date, subject to acceleration only upon the following
permissible events under Section 409A of the Code as specified under the PEP or
as otherwise provided by the Committee in its sole discretion: the Participant’s
death, the Participant’s qualifying disability (under Section XIII (C)) or a
Change in Control (within the meaning of the 2010 ICP, which includes a
definition of change in control that complies with Section 409A of the Code).
Any portion of a Participant Purchased RSU and Company Matching RSU that has
become vested in accordance with the terms of the PEP shall be settled as
provided under the PEP on a date selected by the Company occurring prior to the
15th day of the third calendar month following the applicable vesting date. In
the event that a Participant experiences a termination of employment and is
granted severance and


7

--------------------------------------------------------------------------------



is therefore permitted to continue to vest in one or more installments of a
Participant Purchased RSU or Company Matching RSU Award pursuant to Section XIII
(A), such installments shall continue to be subject to settlement only after the
vesting date originally applicable to such installments and during the
settlement period set forth above in this Section XIV (C). In the event that the
Committee exercises its sole discretion to waive the forfeiture provisions
applicable to any Participant Purchased RSUs or Company Matching RSUs, those
RSUs shall be settled at the same time that they would otherwise have been
settled if they had vested in due course under the terms of the PEP and the
applicable Award. Notwithstanding the foregoing or any other provision of the
PEP or any Award to the contrary, to the extent necessary to comply with the
requirements of Section 409A of the Code, any settlement amounts to which a
Participant may become entitled under the PEP, which are subject to Section 409A
of the Code (and not otherwise exempt from its application), that are payable
within six months following the date of termination will be withheld until the
first business day of the seventh (7th) month following the date of termination.
To the extent any provisions of the PEP or any RSU does not comply with Section
409A of the Code, the Company and any affected Participant will make such
changes with respect to such RSU as are mutually acceptable in order to comply
with Section 409A of the Code.
XV. Recoupment Policy. Except as may be specifically provided in the Award
agreement, each Award under the PEP shall be subject to the terms of the
Company’s Recoupment Policy as it exists from time to time, which may require
the Participant to immediately repay to the Company the value of any pre-tax
economic benefit that he or she may derive from the Award. By accepting an Award
under the PEP, Participant acknowledges that the Company’s Recoupment Policy has
been made available for the Participant’s reference.

8